Case 2:16-cv-11306-SFC-SDD ECF No. 138-1, PagelD.5219 Filed 01/25/19 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
MARGARET CONE,
Plaintiff, Case No. 2:16-cv-11306-SFC-SDD
V. Hon. Sean F. Cox
Mag. Judge Stephanie D. Davis
MARK TESSLER, SHERMAN

JACKSON and DAVID HOWELL,

joint and severally

Defendants.

 

Margaret Cone

Plaintiff, Pro Se

Belmont Rd., N.W. # 511
Washington, D.C. 20009
Telephone: (202) 265-3988
MargaretConeia@iaol.com

Thomas B. Bourque (P46595)

EBY CONNER SMILLIE & BOURQUE, PLLC
Attommeys for Defendants

301 North Main Street, Second Floor

Ann Arbor, MI 48104

Telephone: (734) 769-2691
tbourqueS56<@gmail.com

Megan P. Norris (P39318)

Kimberly L. Scott (P69706)

M. Misbah Shahid (P73450)

MILLER, CANFIELD, PADDOCK
AND STONE, P.L.C.

Attomeys for Non-Party University of Michigan

150 West Jefferson, Suite 2500

Detroit, Michigan 48226

(313) 963-6420 / fax 313 496-7500

norris/@’millercanfield.com

shahidi@'millercanfield.com

gel

 

 

DEFENDANTS’ SUPPLEMENTAL INDEX OF EXHIBITS

32. University of Michigan Bylaws Section 13.08. Case No. 2:14-cv-13852-
SJM-MKM.- D.E. No. 10-2 Pg ID 141-142.
Case 2:16-cv-11306-SFC-SDD ECF No. 138-1, PagelD.5220 Filed 01/25/19 Page 2 of 2

33. Deposition excerpts from deposition of Anna Schork; p. 144, 160-162, and
204-205.

34. Deposition excerpts from deposition of Terrence McDonald; p. 36, 56.

35. dn Re B&P Baird Holdings, Inc., 2019 WL125664 (Jan. 8, 2019).
